Citation Nr: 1454812	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-25 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to service-connected diabetes mellitus, type II, and, if so, whether service connection warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which, declined to reopen the Veteran's claim for entitlement to service connection for peripheral neuropathy of the upper and lower extremities, secondary to service-connected diabetes mellitus, type II.  

The Veteran testified before the undersigned at a November 2012 Video Conference Hearing at the RO.  A transcript has been associated with the file.

As is discussed in more detail below, the Veteran's claim was initially denied in a February 2007 rating decision.  In September 2007, the Veteran filed a claim to reopen service connection for peripheral neuropathy of the upper and lower extremities, secondary to service-connected diabetes mellitus, type II, which was subsequently denied in an April 2008 rating decision for lack of new and material evidence.  The same month, the RO issued a letter notifying the Veteran of the same and of his appellate rights.  In August 2009, the Veteran's representative submitted another claim to reopen; however, also in August 2009, the Veteran submitted a "notice of disagreement as per the service connection denial of peripheral neuropathy of the upper and lower extremities."  The RO subsequently issued rating decisions in December 2009, February and October 2010 denying entitlement to service connection for peripheral neuropathy.  

The Board accepts the August 2009 statement as a valid and timely notice of disagreement (NOD), contesting the April 2008 rating decision.  Following the October 2010 rating decision, the Veteran submitted another NOD in September 2011.  In September 2012, the RO furnished the Veteran a Statement of the Case (SOC), and the same month the Veteran filed his Substantive Appeal, VA Form 9.

The Board also notes that in a November 2011 Informal Conference Report, the Veteran expressed a desire to pursue an appeal only on the issue of entitlement to service connection for peripheral neuropathy of the lower extremities.  The Veteran's September 2012 Substantive Appeal indicated the Veteran wished to appeal only those issues listed on the SOC, which did not include service connection for peripheral neuropathy of the upper extremities.  At his November 2012 Video Conference Hearing, the Veteran confirmed that he did not wish to pursue an appeal on the issue of entitlement to service connection for peripheral neuropathy of the upper extremities.  As such, that issue is not presently before the Board for appellate adjudication. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.

The issue of entitlement to service connection for peripheral neuropathy of the lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2007 rating decision initially denied the Veteran's claim of entitlement to peripheral neuropathy of the lower extremities, after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within the applicable appeal period.

2.  Evidence received since the February 2007 rating decision is new to the claims file, and relates to an unestablished fact necessary to substantiate the claim of whether the Veteran's peripheral neuropathy of the lower extremities is related to his service-connected diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  The February 2007 rating decision, denying the claim of service connection for peripheral neuropathy of the lower extremities, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been submitted for the claim of entitlement to service connection for peripheral neuropathy of the lower extremities; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim of whether new or material evidence has been received sufficient to reopen a claim of entitlement to service connection for peripheral neuropathy of the lower extremities, given the favorable nature of the Board's decision on this claim.


II.  New and Material Evidence 

In May 2006, the Veteran claimed service connection for peripheral neuropathy of the lower extremities, secondary to his service-connected diabetes mellitus, type II.  The claim was denied in a February 2007 rating decision, which found there was no nexus between the Veteran's peripheral neuropathy and service, or his service-connected diabetes mellitus, type II.  The Veteran was notified of the decision the same month, and was provided with a letter that explained to him that he had one year to appeal this rating decision or it would become final.  He did not do so.  §§ 20.302, 20.1103 (2014).

When VA receives new and material evidence within the one-year period following notice of a decision, the evidence will be considered as having been filed in conjunction with the pending claim.  38 C.F.R. § 3.156(b) (2014).  Effectively, the prior decision does not become final.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Therefore, even without the Veteran appealing the 2007 denial, the Board must still consider this provision.

In September 2007, VA received a letter from the Veteran requesting reconsideration of his claim relating to peripheral neuropathy of the lower extremities relating to diabetes.  The Veteran asserted that a VA examination at the Minot Outpatient Clinic dated August 30, 2007 with Dr. S provided medical evidence that his peripheral neuropathy was related to his diabetes.  Review of those records revealed that the Veteran reported having a sore left toe.  The Veteran also reported having some "swings of the sugars," relating to his diabetes.  Follow-up records from January and February 2008 reveal only management of the Veteran's diabetes.  Therefore, although this treatment record was new and received within the one-year period after the February 2007 rating decision, it was not material as it did not opine as to whether the Veteran's peripheral neuropathy is related to his service-connected diabetes mellitus.  Accordingly, receipt of such records did not render the 2007 rating decision non-final.

No other evidence was received within the one-year period after the February 2007 rating decision.  As noted above, a notice of disagreement was not filed.  The Board concludes that the February 2007 rating decision became final.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.302, 20.1103 (2014).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.

38 C.F.R. § 3.156(a) defines "new and material evidence"; "new evidence" is evidence not previously submitted to agency decision makers, while "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury. 38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id.

The service connection claim for peripheral neuropathy of the lower extremities was denied for lack of a nexus between the Veteran's disability and his military service, or to any service-connected disability.  To reopen, the new and material evidence must be received which supports this unsubstantiated element of service connection. 

In an August 2009 letter, Dr. R. D. asserted that the Veteran's recent laboratory testing supported a diagnosis of diabetic neuropathy.  Further, private treatment records dated January 2012 from Dr. R.D. stated that there was no etiology, outside of diabetes, found for the Veteran's neuropathy.  The Board finds that the evidence is both new and addresses the grounds of the prior final denial, raising a reasonable possibility of substantiating the claim.  The Board concludes that reopening is warranted.  See 38 C.F.R. § 3.156(a).


ORDER

Reopening of a claim for service connection for peripheral neuropathy of the lower extremities, to include as secondary to service-connected diabetes mellitus, type II is granted; the appeal is granted to this extent only.


REMAND

The Board must remand the claim of entitlement to service connection for peripheral neuropathy of the lower extremities for a new VA medical opinion.

In November 2006, the Veteran underwent a VA examination with a Physician's Assistant.  The Veteran reported initial diagnosis of diabetes mellitus, type II, in 2002.  The claimed diabetic neuropathy was of the left and the right lower extremity.  The Veteran reported being diagnosed with peripheral neuropathy in 2000, and after consultation with the neuromuscular specialist, the peripheral neuropathy was opined to be most likely caused by a critical care neuropathy.  After testing, the examiner reported a diagnostic impression of diabetes mellitus, type II, with no observed evidence of diabetic neuropathy, nephropathy or retinopathy.

In a November 2009 addendum opinion, the November 2006 examiner concluded that, in consideration of the Veteran's diagnosis of peripheral neuropathy, studied with EMG and bilateral somatosensory evoked partial study along with neurological consultation, all dated in 2001, with findings consistent with and suspected to be related to a burn or a critical illness polyneuropathy, and with this diagnosis being established in the year 2001 pre-dating the claimed onset of the diabetes mellitus, type II, and in consideration of the fact that there is no evidence to suggest significant comorbidities in relationship to the diabetes or long-term poor control of diabetes, the bilateral lower extremity neuropathy was not caused by, or a result of diabetes mellitus, type II.  This opinion was co-signed by a medical doctor.

Private treatment records January 2012 with Dr. R.D. show the Veteran was treated for neuropathy.  The Veteran reported that since 2009, he felt like he had some modest progression of the numbness in the feet and legs.  The Veteran was very careful about his feet, and stated his diabetes was under fair control.  

Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id.

The VA examiner clearly opined that the Veteran's peripheral neuropathy was not caused by the diabetes mellitus, type II.  However, the examiner did not address the issue of aggravation.  A new VA opinion is required to determine whether the Veteran's peripheral neuropathy of the lower extremities was aggravated by his service-connected diabetes mellitus, type II.  Accordingly, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Arrange to have the Veteran's entire claims file reviewed by a neurologist, for the purpose of providing an addendum opinion regarding the Veteran's current peripheral neuropathy of the lower extremities.  Any and all indicated history, evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The examiner is asked to provide an opinion addressing the following questions:

a.  Is it at least as likely as not (50 percent probability or greater) that the peripheral neuropathy of the right and left lower extremities was caused by the service-connected diabetes mellitus, type II?

b.  If the answer to (a) is "No," is it at least as likely as not (50 percent probability or greater) that the peripheral neuropathy of the right and left lower extremities was aggravated (permanently worsened) by the service-connected diabetes mellitus, type II?

In making the above assessments, the examiner is asked to consider and address the Veteran's lay statements during the January 2012 private treatment with Dr. R.D., asserting that he felt like he had some modest progression of the numbness in the feet and legs since his previous treatment in 2009.

The reasons and bases for each opinion are to be fully explained with a complete discussion of the lay and medical evidence of record and sound medical principles, including the use of any medical literature (if deemed warranted), which may reasonably explain the medical analysis in the study of this case.

The entire claims file including the additionally requested materials in this remand, and a copy of this remand should be made available to the examiner for review, and such review should be noted in the opinion report.

2.  Then, the AOJ should adjudicate the issue of entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to the service-connected diabetes mellitus, type II.  If the benefit sought is not granted, the appellant and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


